DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species F in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: The continuity data in the first paragraph should be updated to indicate any applications that have issued as patents.  
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,545,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 1 and 23-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,610,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claims 1 and 23-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,045,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, “means for enclosing electronics” in claim 40 is interpreted as any casing made of any appropriate material (e.g., titanium, ceramic, non-metallic), as disclosed in par. 0063, 0077, and 0079 of the PGPUB of the current application.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for extending over and across” and “means for skull fixation” in claim 2. Both of these “means for” recitations are modified by sufficient structure in the claim for performing the claimed function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-39, 43 and 44 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 30-39, 43 and 44 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In this case, the claim requires that a portion of the housing is “sunk into a skull of a recipient beneath a surface of the skull” thus requiring the skull as a structural limitation of the implant since the implant is required to be sunk in it at all times. The claim can be amended to recite that the casing is “configured to be sunk” to overcome the rejection. The dependent claims are rejected based on their dependency to claim 30.
Similarly, claims 43 and 44 recite that the “medical implant is implanted in the recipient”, the “means for enclosing…is partially sunk in the skull” and/or “the casing is in a bed drilled into a mastoid bone.” These recitations again require the human body to be a structural limitation of the device as it is required to be implanted within the recipient at all times. The claims can be amended to recite that the implanted is “configured to” be implanted or sunk or in a bed to overcome the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the casing".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 23, 24, 26, 27, 30-33, 36, 37 and 39-46 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Daly et al. (US 7,881,800, hereinafter Daly).
Regarding claims 1, 23, 30, 31-33, 36 and 40-45, Daly discloses a hearing prosthesis (see title and abstract). The hearing prosthesis is configured to be attached to a skull of a recipient and a portion can be sunk into a skull and/or mastoid bone, if so desired by a user (see figures 6 and 7). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
A casing 31 encloses electronics of the hearing prostheses (par. 0127). A magnet 33 is positioned within an antenna coil 32 outside of the casing 31 (figure 3a and par. 0127). The antenna coil is encapsulated in silicone and is shown above the skull (figure 6 and par. 0050, 0141)). A plate extends over and across the casing 31 that includes flanges 39 that extend away from the casing on opposite sides of the casing, as seen in the annotated figure below. The flanges receive skull fixation means configured to extend through the flanges (par. 0130). The annotated figure as well as figure 3b also shows that the flanges have respective top surfaces that extend at least substantially in a plane that is parallel to a plane in which a top of the casing extends:

    PNG
    media_image1.png
    460
    600
    media_image1.png
    Greyscale

Regarding claim 24, Daly discloses the implant is made from a material that is resiliently flexible that can be bent and/or deformed (i.e., malleable).
Regarding claim 26, anything is detachable from something else (i.e., it can be cut or broken away). The claim does not require the plate to be reattachable after being detached.
Regarding claims 27, 37 and 41, the entire implant is disclosed as being coated in silicone (par. 0049). The flanges 39 extend further from the longitudinal axis of the implant than any other part of the housing coated in silicone (see figure 3a).
Regarding claims 39 and 46, figure 3a shows that flanges 39 and casing 31 as distinct components.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daly.
Daly is silent as to the plate being made of titanium. However, the Examienr takes Official Notice that the use of titanium as a material for implantable devices is notoriously old and well known in the art as it is biocompatible and durable. Furthermore, the applicant give no criticality to the use of titanium in the specification, instead merely providing it as an example material. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to make the plate of Daly out of titanium since it is biocompatible and durable and would not affect the overall operation or purpose of Daly.
Claims 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daly in view of Schugt et al. (US 2002/0183586, hereinafter Schugt).
Daly, as described above, discloses the applicant’s basic invention, but is silent as to using malleable titanium as the material of the anchoring plate. Attention is directed to Schugt, which discloses a hearing prosthesis, and thus is analogous art with Daly (see abstract). Schugt discloses a malleable anchoring plate 50 made of titanium (par. 0037 and 0046). As this is the same material disclosed by the current application, it is also suitable conformable by finger pressure by a surgeon. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Daly to utilize the malleable titanium as the material of the plate as taught by Schugt as this material is soft to avoid damage but retains sufficient shape to support the implant (par. 0037 for motivation).
Claims 28, 29, 35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daly in view of Berrang et al. (US 2002/0019669, hereinafter Berrang).
Regarding claims 28, 29, 35 and 38, Daly, as described above, discloses the applicant’s basic invention including the use of suture lines as anchors, but is silent as to using screws and washers to anchor the implant. Attention is directed to Berrang, which discloses a hearing prosthesis, and thus is analogous art with Daly (see abstract). Berrang discloses the use of suture lines and screws as equivalent anchors for the hearing prosthesis (par. 0022 and 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Daly to substitute the screws of Berrang for the sutures of Daly as Berrang discloses them to be equivalent in the art (par. 0022 and 0089). 
Further regarding claims 29 and 35, while both Daly and Berrang are silent as to the use of washers, the Examiner takes Official Notice that washers are universally used with screws because they evenly distribute torque and force from the screw in order to provide better anchoring as well as protect the surfaces from damage from the screw. Therefore it would have been obvious to one of ordinary skill in the art at the tie of the applicant’s effective filing date to modify Daly to utilize washers with the screws in order to protect the skull from damage and evenly distribute the anchoring force.
Further regarding claim 38, Daly discloses the flanges 39 extend further from the longitudinal axis of the implant than any other part of the housing coated in silicone (see figure 3a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2004/0116772, US 6,001,129, US 5,788,711 and US 5,507,303.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792